Citation Nr: 1746143	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.G. 




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1946.  He died in October 1998, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In July 2017, the appellant testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  The Veteran's death certificate shows he died in October 1998 at the age of 73.  Adenocarcinoma of the esophagus with metastasis was listed as the immediate cause of death and hypertension was listed as another condition contributing to death but not resulting in the underlying cause. 

2.  Service connection was not established for any disability during the Veteran's lifetime.
3.  The cause of the Veteran's death developed many years after service and was not related to his military service, including asbestos exposure.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, the appellant filed her claim on a VA Form 21-534EZ for fully developed claims.  The fully developed claim form includes notice regarding what evidence is required to substantiate her claim of the appellant's and VA's respective duties for obtaining evidence.  See also M21-1, III.i.3.A.1.b.  Accordingly, VA satisfied its duty to notify.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.

As the Board will discuss in its analysis, a medical opinion was obtained in February 2015.  This report reflects that the VA clinician reviewed the Veteran's medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The appellant and her representative have not contended otherwise. 

The appellant was afforded a hearing with the undersigned Veterans Law Judge in July 2017.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim. 

II. Law and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In this case, the appellant contends that the Veteran's death was related to in-service asbestos exposure.  See, e.g., the July 2017 hearing transcript.  She contends that the Veteran served in the engine room of four different ships which lead to the development of asbestosis which contributed to his death.  See the Hearing Transcript, page 17. 

The October 1998 death certificate establishes that the cause of the Veteran's death was adenocarcinoma of the esophagus with metastasis.  Hypertension was listed as another condition contributing to death but not resulting in the underlying cause.  The appellant does not contend that the Veteran developed adenocarcinoma of the esophagus while on active duty and the Veteran's service treatment records are silent for any complaints or findings of this disability.  Instead, the appellant argues that the Veteran's esophageal cancer is a result of in-service asbestos exposure.  See, e.g., a November 2014 statement.  The appellant does not argue, and the record does not suggest, that the hypertension listed on the death certificate is related to the Veteran's service.

The Veteran's service treatment records do not contain any findings of a lung or respiratory disorder.  Chest X-ray studies conducted in June 1945 and October 1946 were normal.  The Veteran's military occupation specialties were recorded as apprentice seaman, machinist mate, and fireman and/or pipefitter.  The RO has acknowledged that the Veteran's exposure to asbestos would be consistent with the circumstances of his service and the Board agrees with this assessment.  38 U.S.C. § 1154(a).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, IV.ii.2.C.2; and M21-1, IV.ii.1.I.3.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran's post-service records include an October 1947 chest X-ray study which indicated that the Veteran had a small fibrous nodule 1 centimeter in diameter in his left lung.  The roentgenological impression was "arrested tuberculous lesion."  The Veteran was subsequently afforded a VA examination in December 1947.  At that time his respiratory system was examined and no abnormalities were identified.  In support of her claim, the appellant submitted a private medical record from December 1994 which noted that a chest x-ray study revealed pleural and parenchymal changes consistent with pneumoconiosis.  

In February 2015, VA obtained a medical opinion on whether the Veteran's adenocarcinoma of the esophagus was incurred in or caused by service.  After reviewing the claims file, the examiner stated that medical literature does not provide evidence that asbestos exposure predisposes the development of esophageal cancer.  It was noted that the record did not contain any evidence of a diagnosis of asbestosis, and the examiner specifically noted the chest X-ray study from 1994 that was submitted by the appellant.  Based on these findings, and the fact that there was no evidence of esophageal cancer for more than 50 years after discharge, the examiner opined that the Veteran's esophageal cancer was not due to the Veteran's asbestos exposure.

During the July 2017 VA examination, the appellant and R.G. were asked whether a physician had ever indicated that there was a relationship between the Veteran's asbestos exposure and his death, or whether any kind of respiratory problem contributed or leant assistance, or made him more susceptible to cancer.  See Hearing Transcript, page 17.  In response, R.G., indicated that no such opinion had been provided.  Although the record was kept open for an additional sixty days in order to allow for an opinion to be obtained, no additional evidence was received by VA. 

The Board has considered the statements made by the appellant, her representative, and R.G., that the Veteran's asbestos exposure caused or contributed to his death.  However, because the record does indicate that these individuals have the specialized knowledge to attribute his esophageal cancer to a specific incident of service, to include his in-service asbestos exposure, the Board finds that these opinions are outweighed by the VA examiner's opinion.  This is because the etiology of esophageal cancer is a complex medical decision that requires expertise to determine, unlike disorders such as flat feet, varicose veins, and ringing in the ears which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  VA examiners have specialized medical knowledge to make such determinations.  

While the Board is sympathetic to the appellant's contentions, in the final analysis, the preponderance of the evidence is against her claim.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


